280 S.W.3d 797 (2009)
Steven BASTUNAS, Respondent,
v.
William GILTNER, Appellant.
No. ED 91793.
Missouri Court of Appeals, Eastern District, Division Two.
April 21, 2009.
Larry A. Bagsby, St. Charles, MO, for Appellant.
Steven Bastunas, St. Louis, MO, pro se.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.
Prior report: 2008 WL 5971943.

ORDER
PER CURIAM.
William Giltner (hereinafter, "Giltner") appeals from the judgment awarding Steven Bastunas (hereinafter, "Bastunas") $9,000.00, from a contract for Bastunas to assist Giltner in refinancing his home. Giltner raises one point on appeal, claiming the trial court erred in finding there was legal consideration to support the contract upon which Bastunas filed suit.
We have reviewed the briefs of the parties and the record on appeal, and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).